PER CURIAM.
Danny Howdyshell seeks to appeal the district court’s order construing his pleading, styled as a motion under 28 U.S.C. § 2255 (2000), as a petition under 28 U.S.C. § 2241 (2000) and transferring it to the district in which Howdyshell is confined, the Eastern District of Virginia. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Howdyshell seeks to appeal is neither a final order nor *518an appealable interlocutory or collateral order. See In re Carefirst of Md., Inc., 305 F.3d 253, 262 (4th Cir.2002). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.